DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 9-10, 12, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 2017/0166219; hereinafter Koo).
	Regarding claim 1, Koo discloses:
A method of controlling a robot system, the method comprising: (para. [0002]: The invention is directed to a method of controlling robots (i.e. a robot system) to perform various tasks.)
receiving a user input by a user, the user input including a request for a predetermined service, by a first robot; (para [0010]; para. [0013]; and para. [0073]: A user requests a ride from a first robot among a plurality of robots through a user interface.)
transmitting information based on the user input to a server, by the first robot; (Para [0010]; para. [0013]; para. [0042]-[0044]; and para. [0073]: A user requests a ride through clicks/touch from a first robot among a plurality of robots through a user interface, which is presented via a display on the 
identifying a second robot for supporting a task corresponding to the service request, by the server; (para. [0013]-[0014]; para [0020]-[0022]; para. [0042]; and para. [0048]-[0049]: By calling the second robot among a plurality of second robots in order to complete a move request, the first robot is identifying an appropriate second robot to complete a task.  In calling a third robot, which is also a second/another robot for a cleaning task, the first robot is identifying an appropriate second robot to complete a task.  Both a direct calling of the second robot by the first robot, and a coordination of the calling of support robots through a robot-to-server interface are possible (para. [0048]-[0049]).)
making a request to the second robot for the task, by the server; and (para. [0048]-[0049]: A moving task being assigned to support robots (i.e. either second or third, which are both “second” robots) is coordinated through a robot-to-server interface.)
performing the task, by the second robot, (para. [0048]-[0049]; para. [0051]; and para. [0057]-[0058]: Either a second robot or a third robot, both equivalent to second robots, are called to perform a task per a user request coordinated by a first robot and a server, and each robot type performs the assigned task.)
wherein the first robot is different from the second robot.  (para. [0011]-[0012]; para. [0045]-para. [0050]; and para. [0057]-[0058]: The first robot, second robot, and third robot (i.e. another second robot) at least differ from each other in programming.  The robots may overlap in their performance of tasks, such as moving a person to a destination, but the robots also each have roles assigned (e.g. first robot has a security role, second robot has an advertisement role, and third robot has a cleaning role), making the robots different from each other.)
Regarding claim 3, Koo discloses:
The method of claim 1, further comprising:
moving the second robot to a position at which the first robot is positioned.  (Fig. 6; para. [0013]; para. [0015]; para. [0047]; and [0057]-[0058]: The “performance zone” of the first robot that calls in other/second robots for assistance is the general position of the first robot.  Whether a robot is called in to complete a user moving task that the first robot cannot perform or to perform a cleaning task in the same performance zone, the second robot is moved to a position of the first robot.)
Regarding claim 6, Koo discloses:
The method of claim 1, further comprising:
identifying a load of the user based on an image acquired through an image acquisitionBIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/APT/aptApplication No.: NEWDocket No.: 2832-1043PUS1 Page 5 of 9unit of the first robot, by the first robot.  (para. [0047]-[0049]; and para. [0057]-[0060]: Under BRI, the trash being collected by the third robot is a load of the user, because it is a removed physical element connected to the tasks performed in the user’s performance zone in which the request has been made.  The request is performed as a result of the initial user request, requested through the first robot and a coordinating server.  The first robot detects a trash load needing to be collected via an embedded camera (para. [0059]), which is equivalent to an image acquisition unit that performs detection of an environment by capturing images from the environment.)
Regarding claim 7, Koo discloses:
The method of claim 6, further comprising:
transmitting information on the identified load to the server, by the first robot, (para. [0059]-[0060]: Information is transmitted to the server in order to complete a requests for a cleaning robot service, after the first robot detects trash in the performance zone via a camera device.)
wherein the second robot is among a plurality of second robots, and (para. [0015]; para. [0057]-[0060]: The third robot being called for a cleaning task is effectively a second robot, and it is called to the task from among a plurality of third robots.)
wherein the server selects a type and number of the second robots based on the identified load.  (para. [0015]; para. [0057]-[0060]: The third robot being called for a cleaning task is effectively a second robot.  For this scenario, the server selects a designated cleaning robot as the type to perform a cleaning task, and the server selects one robot (i.e. the number) to remove an identified trash load.)
Regarding claim 9, Koo discloses:
The method of claim 1, further comprising:
guiding, by the first robot, the user to a predetermined destination; and (Fig. 6; para. [0013]-[0015]; and para. [0048]-[0049]: While a server is optionally involved, as an example, a first robot may directly call other support robots to complete a task.  Fig. 6; and para. [0057]-[0058]: In the situation of a call to a third/cleaning robot (i.e. a second robot), the first robot is located within a specific performance zone in which the task is performed.  Since the cleaning robot moves to the corresponding performance zone of the first robot, the cleaning robot is effectively guided to a predetermined destination by the first robot making a request for the cleaning robot to service its current performance zone.)
moving a load of the user, by the second robot.  (para. [0057]-[0060]: The load of the user is the detected trash load that is requested to be collected, and per detection and request made by the first robot for the trash collection, a third robot (i.e. a second robot) performs the cleaning task of trash collection, where collecting the trash is equivalent to moving it.)
Regarding claim 10, the claim is analogous to claim 1, except that is differs in not reciting the use of a server to coordinate the robots, and is therefore rejected on the same premise.
Koo discloses the following limitations, with the above difference being further disclosed by Koo:
A method of controlling a robot system, the method comprising: (para. [0002]: same as claim 1 above)
receiving input including a user request of a user, by a first robot; (para [0010]; para. [0013]; and para. [0073]: same as claim 1 above)
calling a second robot, by the first robot, (para. [0013]-[0015]; and para. [0047]-[0049]: A first robot effectively calls a second and/or third robot (i.e. another second robot) to complete a task.  While this process does not preclude a server, the use of a server to facilitate communications is considered optional, only being given as an example of a communications type.  Thus, the first robot calls a second robot with or without a server involved.) the second robot being different than the first robot; (para. [0011]-[0012]; para. [0045]-para. [0050]; and para. [0057]-[0058]: same as claim 1 above) and
performing a task corresponding to the user request, by the second robot. (para. [0048]-[0049]; para. [0051]; and para. [0057]-[0058]: same as claim 1 above)
Regarding claim 12, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding claim 16, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding claim 17, the claim recites analogous limitations to claim 7 above, except that is differs in not reciting the use of a server to coordinate the robots, and is therefore rejected on the same premise.
Koo discloses the following limitations, with the above difference being further disclosed by Koo:
…
wherein the first robot selects the type and number of the second robots for performing the task. (Para. [0013]-[0015]; para. [0057]-[0060]: The third robot being called for a cleaning task is effectively a second robot.  For this scenario, the server selects a designated cleaning robot as the type to perform a cleaning task, and the server selects one robot (i.e. the number) to remove an identified 
Regarding claim 19, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
	Regarding claim 20, Koo discloses:
The method of claim 10, wherein the receiving input including the user request includes receiving user speech input or user touch input corresponding to the user request or receiving a signal including the user request from a server, by the first robot. (Para [0010]; para. [0013]; para. [0044]; and para. [0073]: A user requests a ride through clicks/touch from a first robot among a plurality of robots through a user interface, which is presented via a display on the robot or a mobile terminal accessed by the user.  When using a mobile terminal, the requests is coordinated by a server.  A user would need to provide speech or touch input in order to interface in either situation, although such is not required in the case of the use of the mobile terminal and server interface.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koo, as applied to claims 1 and 10 above, in view of Kuhara et al. (US 2016/0320774; hereinafter Kuhara; of record in IDS).
Regarding claim 2, Koo discloses: 
The method of claim 1, wherein the identifying the second robot includes selecting the second robot among a plurality of second robots …  (para. [0013]-[0015]; and para. [0047]-[0049]: A first robot, optionally utilizing a server for communications, calls on a second robot and/or third robot (i.e. another second robot), which are robots that are effectively selected among a plurality of second robots.)
Koo does not explicitly disclose:
 based on at least one of whether the second robots currently perform tasks, distances between the second robots and the first robot, and a time at which the second robots are expected to finish current tasks, by the server.  
Kuhara, in the same field of endeavor, teaches:
… selecting the second robot among a plurality of second robots based on at least one of whether the second robots currently perform tasks, distances between the second robots and the first robot, and a time at which the second robots are expected to finish current tasks, by the server.  (While Koo appears to indicate through the nature of its requesting process that a called robot must be within service range (e.g. Fig. 6, robots 20 and 30), it does not explicitly indicate that distance between robots is a specifically analyzed parameter.  However, while only one of the recited parameters are necessary per the “at least one of” language used in the limitation, Kuhara teaches a consideration of more than one of the claimed parameters for a second robot performing an assistance task for a first robot.  Kuhara: para. [0008]; para. [0050]; para. [0074]; para. [0085]; and Fig. 1: The term “first robot” in Koo is equivalent to a second robot per the claims of the instant application.  This “first robot” is selected for a support role to support a “second robot’s” tasks, where the “second robot” in Koo is equivalent to the first robot per the claims of the instant application.  The “first robot” of Koo is selected from a plurality of robots for coverage of tasks within a coverage region.  Kuhara: para. [0051]-[0052]; para. [0125]-[0126]; and para. [0128]-[0129]: Based on the task completion (i.e. whether the “first robot” is currently performing task) and a distance between “first robots” and “second robots”, the “first robot”, equivalent to a supporting second robot, is directed to perform a support task for another robot, which is effectively selecting it among the plurality of robots of the robot system (Fig. 1; para. [0073]; and para. [0085].  Kuhara: para. [0115]-[0119]: Task assignment for the “first robot” (i.e. a second robot) is based on tracking of task start and end times of tasks being performed by the “first robot”.)
method of claim 1, and the identifying the second robot includes selecting the second robot among a plurality of second robots of Koo with the selecting the second robot among a plurality of second robots based on at least one of whether the second robots currently perform tasks, distances between the second robots and the first robot, and a time at which the second robots are expected to finish current tasks, by the server of Kuhara for the benefit of accommodating a dynamically changing task environment, where distances between robots affect communications, and the distances and current tasks being performed, as monitored in Kuhara, affect the level of assistance required.  (Kuhara: para. [0091]:  Communications are short-distance wireless communications.  Kuhara: para. [0006]-[0007]; and para. [0045]-[0047]: Communications impact task allocations for robots, particularly regarding how robots are able to cooperate with each other.  Kuhara:  para. [0051]-[0052]; para. [0125]-[0126]; and para. [0128]-[0129]:  Distances between robots, robot task queue, and robot task start and end times, are all tracked and represent a dynamically changing service environment, for which the parameters help to determine how services are provided by support robots.)
Regarding claim 4, Koo in view of Kuhara discloses or teaches:
The method of claim 1, further comprising:
reporting task completion to the server by the second robot after performing the task. (Kuhara: para. [0095]; para. [0102]: The current task of the “first robot” (i.e. the second/support robot) are tracked.  A server receives task information, including task progress, from the robot.  Thus, a task completion of a second robot is effectively reported to the server.)
The same motivation as described in claim 2 above for combining Koo with Kuhara applies to claim 4, with the additional rationale that robot tracking and communications methods taught by 
Regarding claim 5, Koo in view of Kuhara discloses or teaches:
The method of claim 4, further comprising:
updating data corresponding to the first robot and the second robot based on receiving the report on the task completion, by the server.  (Kuhara: para. [0051]-[0056]; para. [0095]; para. [0102]: and para. [0223]-[0225]: Support tasks are allocated to second/support “first robot” (i.e. a second robot in the claims) based on the “first robot” having completed current tasks that had been tracked for completion.  Based on this completion, the next assignments of the supporting “first robot” and surrounding robot information are updated, and also the robots being supported (i.e. a first robot in the claims) are updated with information on whether or not they will be serviced (para. [0054]-[0055]).)
The same motivations as described in claims 2 and 4 above for combining Koo with Kuhara apply to claim 5.
Regarding claim 11, the claim is analogous to claims 1 and 2 above, except that the identification of a second robot is performed by a first robot without mention of a server, while the use of a server in the process is not necessarily precluded by the claim language.
Koo in view of Kuhara discloses or teaches:
The method of claim 10, further comprising:
identifying the second robot for performing the task among a plurality of second robots according to a predetermined reference, by the first robot, (Koo: para. [0013]-[0015]; para. [0048]-[0049]; para. [0051]; and para. [0057]-[0060]: A first robot calls for specific tasks to be performed by a second robot, where the inclusion of a server in the process is optional.  The “predetermined reference” is the need for movement assistance or trash load removal, based on deficiencies of the first robot or detected issues.)
wherein the predetermined reference includes at least one of whether a task is Page 6 of 9currently performed by the second robots, distances between the second robots and the first robot, and a time at which the second robots are expected to finish current tasks.  (Kuhara: Same as for claim 2 above, where the “predetermined reference” is the combination of distance and “first robot” (i.e. a second robot) task completion parameters utilized in Kuhara to determine assignment of the “first robot” as a task assistance robot.)
The same motivation as described in claim 2 above for combining Koo with Kuhara applies to claim 11.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo, as applied to claims 1 and 10 above, in view of Torii et al. (US 2020/0282549; hereinafter Torii), and further in view of Suzuki et al. (US 2019/0310656; hereinafter Suzuki).
Regarding claim 8, Koo discloses:
The method of claim 1, wherein, in the performing the task by the second robot, when the second robot is among a plurality of second robots, (Fig. 6, robot 30; para. [0011]-[0013]; and para. [0014]-[0015]: Second/third (i.e. another second) robots are selected to perform tasks from among a plurality of robots and are configured to travel/move to a zone in order to perform the task, which is an autonomous movement.) any one of the second robots travels autonomously, and …  the second robot … (Fig. 6, robot 30)
Koo does not disclose:
… a remaining robot of the plurality of second robots follows the second robot that travels autonomously.  
Torii, in the same field of endeavor, teaches:
… wherein, in the performing the task by the second robot, when the second robot is among a plurality of second robots, any one of the second robots travels autonomously, (Para. [0045]: The and a remaining robot of the plurality of second robots follows … (para. [0124]-[0127]: Multiple robots are selected for a task and would each need to travel to the task per the above rationale.  The robots would all follow the required position of the task as a part of their travel.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the method of claim 1, wherein, in the performing the task by the second robot, when the second robot is among a plurality of second robots, any one of the second robots travels autonomously of Koo with the wherein, in the performing the task by the second robot, when the second robot is among a plurality of second robots, any one of the second robots travels autonomously, and a remaining robot of the plurality of second robots follows of Torii for the benefit of achieving the completion of a task by acquiring the help necessary for completing a task when a first robot is not capable of doing so alone, where the individual capabilities of multiple robots indicate that each robot is able to help with the successful execution of a task.  (Torii: para. [0124]-[0127])
Koo in view of Torii does not disclose:
… a remaining robot of the plurality of second robots follows the second robot that travels autonomously.  
Suzuki, in the same field of endeavor, teaches:
… any one of the … robots travels autonomously, and a remaining robot of the plurality of … robots follows the … robot that travels autonomously.  (para. [0011]-[0012]; para. [0047]; and para. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the method of claim 1, wherein, in the performing the task by the second robot, when the second robot is among a plurality of second robots, any one of the second robots travels autonomously, and a remaining robot of the plurality of second robots follows, of Koo in view of Torii with the any one of the … robots travels autonomously, and a remaining robot of the plurality of … robots follows the … robot that travels autonomously of Suzuki for the benefit of reducing the calculation load (i.e. the processing requirements) of the robot system.  (Suzuki: para. [0010]-[0011]; para. [0035]; and para. [0047]: Controlling robots with a low calculation load may be preferable, and the invention achieves this.)
Regarding claim 18, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo, as applied to claim 10 above, in view of Torii.
Regarding claim 13, Koo discloses:
The method of claim 10, further comprising: 
…
Koo does not disclose:
…
reporting task completion to the first robot by the second robot after performing the task.  
Torii, in the same field of endeavor teaches:
…
reporting task completion to the first robot by the second robot after performing the task. (Fig. 2, elements 100, 150, and 160; para. [0051]-[0052]: The control device, responsible for robot coordination to complete tasks, may be included in a remote server via a network or may be directly located within first robot (1).  Thus, communications may be robot-to-robot without the use of a remote server interface.  Para. [0078]; para [0091]; para. [0094]-[0095]; and para. [0129]-[0130]: In the context of the back and forth communications between the robots cooperating to complete a task, and that the cooperation management unit (150) of the first robot (1) determines completion of the task, it is implicit, or at least an obvious conclusion, within this cooperative, communication-based, task completion effort, that the status of the second robot’s task completion is being conveyed by the second robot in some way to the first robot’s cooperation management unit (150) in order for a determination of completion to take place.)
The same motivation as described in claim 8 above for combining Koo with Torii applies to claim 13, with the additional rational that communications are essential steps within the previously cited paragraphs [0124]-[0127].  The individual communication methods of Torii, such as the one cited above, are steps within the overall method that, as a whole, help to achieve the above-mentioned benefits.
Regarding claim 14, Koo in view of Torii discloses:
The method of claim 13, further comprising:
reporting task completion to a control server by the first robot after performing the task.  
(Torii: Para. [0078]; para [0091]; para. [0094]-[0095]; and para. [0129]-[0130]: Same reporting of task completion rationale as applied for claim 13 above.  Torii: Fig. 2, elements 100 and 150; para. [0051]-[0052]; and para. [0129]-[0130]: The control device, responsible for robot coordination to complete tasks, may be included in a remote server via a network or may be directly located within first robot (1).  Thus, communications may be robot-to-robot initially as a pass-through, with an additional interface between the first robot (1) and a server in order to perform the task completion determination 
The same motivations as described in claims 8 and 13 above for combining Koo with Torii apply to claim 14.
Regarding claim 15, Koo in view of Torii discloses:
The method of claim 14, further comprising:
updating data corresponding to the first robot and the second robot based on receiving the report on task completion, (Torii: para. [0129]-[0130]: Both first robot (1) and second robot (2) have their values updated by transmissions or internal processes of first robot (1), following determination of a completed task.) by the control server.  (Torii: Fig. 2, elements 100, 140, and 150; para. [0051]-[0052]; and para. [0129]-[0130]: The control unit (100) of first robot (1), which would communicate the value updates internal to first robot (1) via robot management unit (140) and to second robot (2) via cooperation management unit (150), may be located at a server over a network instead of within first robot (1).  Thus, the updates are actually communicated by the server in this case, as opposed to a control device within first robot (1) communicating the updates.)
The same motivations as described in claims 8 and 13 above for combining Koo with Torii apply to claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Gillett et al. (US 2019/0369641) teaches a robot array with custom assignment of specialized robots to utility tasks and the sending cargo images to central server.
Gariepy et al. (US 2020/0133305) teaches managing robot fleet for completing a task.
Sugiyama et al. (US 2018/0203462) teaches a first robot with central server communication used to manage operation routes of other robots in a region.
Wise et al. (US 2017/0336780) teaches a task robot, comprising multiple types of cooperating robots, completing order requests from an inventory.
Erhardt et al. (US 2017/0282371) teaches cooperative robot task completion and a supervisor robot giving instructions to task completion robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/10/2022